Case: 2:19-cv-00119-MHW-EPD Doc #: 31 Filed: 07/30/19 Page: 1 of 6 PAGEID #: 143




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

STEPHANIE CLIFFORD,
                                                    Case No. 2:19-cv-119
                      Plaintiff,
                                                    Judge Michael H. Watson
       v.
                                                    Chief Magistrate Judge
SHANA M. KECKLEY, et al.,                           Elizabeth P. Deavers

                      Defendants.                   MOTION FOR PARTIAL JUDGMENT
                                                         ON THE PLEADINGS


       Pursuant to Rule 12(c) of the Federal Rules of Civil Procedure, Defendant City of

Columbus respectfully moves this Court for a partial judgment on the pleadings in this action

and for an order dismissing, with prejudice, any state-law claims that Plaintiff may have tried to

assert against the City. This includes a dismissal of any damages strictly related to those state-

law claims. A memorandum supporting this motion is attached hereto.

                                             Respectfully submitted,

                                             /s/ Westley M. Phillips
                                             Westley M. Phillips (0077728)
                                             Assistant City Attorney
                                             CITY OF COLUMBUS, DEPARTMENT OF LAW
                                             ZACH KLEIN, CITY ATTORNEY
                                             77 North Front Street, Columbus, Ohio 43215
                                             (614) 645-7385 / (614) 645-6949 (fax)
                                             wmphillips@columbus.gov

                                             Attorney for the City of Columbus
Case: 2:19-cv-00119-MHW-EPD Doc #: 31 Filed: 07/30/19 Page: 2 of 6 PAGEID #: 144




                              MEMORANDUM IN SUPPORT

I.     FACTS

       This civil action arises from the arrest of Plaintiff Stephanie Clifford, also known as

Stormy Daniels, by Columbus Police Officers on July 11, 2018. AM. COMPL. ¶¶1-2 (R.24 #90).

Plaintiff has asserted various theories of recovery against the City of Columbus. Id. ¶¶74–95

(R.24 #101–103). It appears, based on Plaintiff’s references to “Ohio Common Law” and

“defamation,” that Plaintiff has alleged Ohio state-law tort claims against the City. For example,

Plaintiff specifically alleges, “Defendants defamed Ms. Clifford causing injury to her reputation

and exposing her to contempt, ridicule, shame, and disgrace in the community.” In Ohio,

“defamation is a false, defamatory statement published by a defendant acting with the required

degree of fault that injures a person’s reputation, exposes the person to public hatred, contempt,

ridicule, shame or disgrace, or adversely affects the person's profession.” Burns v. Rice, 157

Ohio App. 3d 620, 630, 2004-Ohio-3228, P19, 813 N.E.2d 25, 32.

II.    ARGUMENT

       A.      STANDARD OF DECISION

       The standard that this Court applies to Rule 12(c) motions for judgment on the pleadings

is the same standard that is applied to Rule 12(b)(6) motions for dismissal. Gavitt v. Born, 835

F.3d 623, 639 (6th Cir. 2016); Warrior Sports v. NCAAA, 623 F.3d 281, 284 (6th Cir. 2010);

Harsh v. Geico, Case No. 2:17-cv-814, 2018 U.S. Dist. LEXIS 162032, *6 (S.D. Ohio Sept. 21,

2018). “For purposes of a motion for judgment on the pleadings, all well-pleaded material

allegations of the pleadings of the opposing party must be taken as true, and the motion may be

granted only if the moving party is nevertheless clearly entitled to judgment.” JPMorgan Chase

v. Winget, 510 F.3d 577, 581 (6th Cir. 2007) (quoting Southern Ohio Bank v. Merrill Lynch, 479
Case: 2:19-cv-00119-MHW-EPD Doc #: 31 Filed: 07/30/19 Page: 3 of 6 PAGEID #: 145




F.2d 478, 480 (6th Cir. 1973)). Nonetheless, courts “need not accept as true legal conclusions or

unwarranted factual inferences.” Mixon v. Ohio, 193 F.3d 389, 400 (6th Cir.1999) (citing

Morgan v. Church’s Fried Chicken, 829 F.2d 10, 12 (6th Cir.1987)); Winget, 510 F.3d at 581-82.

Thus, in order to survive this Rule 12(c) motion, Plaintiff’s “complaint must contain sufficient

factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Engler v.

Arnold, 862 F.3d 571, 575 (6th Cir. 2017) (quoting Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009));

Bell Atlantic v. Twombly, 550 U.S. 544, 570 (2007)); Harsh, 2018 U.S. Dist. LEXIS 162032, *6.

“Mere labels and conclusions are not enough; the allegations must contain ‘factual content that

allows the court to draw the reasonable inference that the defendant is liable for the misconduct

alleged.’” Engler, 862 F.3d at 575 (quoting Iqbal, 556 U.S. at 678).

        B.      STATE-LAW CLAIMS AGAINST THE CITY

        Tort claims against Ohio political subdivisions themselves are governed by Ohio’s

Political Subdivision Tort Liability Act. See OHIO REV. CODE Ch. 2744. To determine whether a

political subdivision is immune, courts employ a three-tiered analysis. Pelletier v. Campbell,

Case No. 2017-0088, 2018-Ohio-2121, ¶15 (Ohio June 5, 2018); Argabrite v. Neer, 149 Ohio St.

3d 349, 358–59 (2016); Baker v. Wayne County, 147 Ohio St. 3d 51, 53–54 (2016). In the first

tier, Ohio Revised Code § 2744.02(A) grants presumptive tort immunity to the political

subdivision for any “injury, death, or loss to person or property allegedly caused by any act or

omission of the political subdivision or an employee of the political subdivision in connection

with a governmental or proprietary function.” Again, the City is a political subdivision of the

State of Ohio, and all of the conduct about which Plaintiff complains was the conduct of City

employees/agents. Moreover, all of the conduct about which Plaintiff complains was connected

with the governmental function that is the provision or nonprovision of police services or

protection. Finally, Plaintiff is still seeking to recover damages for injury, death, and loss to


                                                  -2-
Case: 2:19-cv-00119-MHW-EPD Doc #: 31 Filed: 07/30/19 Page: 4 of 6 PAGEID #: 146




person or property allegedly caused by such conduct. Thus, Ohio Revised Code § 2744.02(A)(1)

grants the City presumptive immunity from Plaintiff’s state-law claims.

       The City’s presumptive immunity can be overcome in the second-tier of the analysis, but

only if Plaintiff can establish that one of the five statutory immunity exceptions found in Ohio

Revised § 2744.02(B) applies. Nonetheless, Ohio Revised Code § 2744.02(B)(1) does not apply

because Plaintiff’s claims do not involve the negligent operation of a motor vehicle. Second,

Ohio Revised Code § 2744.02(B)(2) does not apply because the conduct about which Plaintiff

complains was related to a governmental function, not to a proprietary function. Third, Ohio

Revised Code § 2744.02(B)(3) does not apply because Plaintiff’s claims do not relate to the

alleged disrepair of a public road or to any purported obstruction within a public road. Fourth,

Ohio Revised Code § 2744.02(B)(4) does not apply because Plaintiff’s losses were not incurred

upon the grounds of any public building. Finally, Ohio Revised Code § 2744.02(B)(5) does not

apply because there is no provision of the Ohio Revised Code that would otherwise impose

liability upon the City for the conduct or injuries alleged in Plaintiff’s complaint. Because none

of these five second-tier immunity exceptions apply to Plaintiff’s state-law claims against the

City, the City retains its presumptive first-tier immunity.

       The third tier of the immunity analysis asks the Court to determine whether the City

could raise any of the additional defenses found in Ohio Revised Code § 2744.03 if its immunity

were lost during the second-tier of the analysis. Because the City retains its immunity through

the second tier in this particular case, there is no need for the Court to consider the third. The

City is immune from liability for Plaintiff’s state-law claims and is thus entitled to judgment on

the pleadings.




                                                 -3-
Case: 2:19-cv-00119-MHW-EPD Doc #: 31 Filed: 07/30/19 Page: 5 of 6 PAGEID #: 147




III.   CONCLUSION

       For the reasons stated above, Defendant City of Columbus respectfully moves this Court

for a partial judgment on the pleadings in this action and for an order dismissing any state-law

claims that Plaintiff may have tried to assert against the City. This includes a dismissal of any

damages strictly related to those state-law claims (i.e., any alleged injury to Plaintiff’s reputation

and for exposing her to public hatred, contempt, ridicule, shame or disgrace, or adversely

affecting her profession).

                                               Respectfully submitted,

                                               /s/ Westley M. Phillips
                                               Westley M. Phillips (0077728)
                                               Assistant City Attorney
                                               CITY OF COLUMBUS, DEPARTMENT OF LAW
                                               ZACH KLEIN, CITY ATTORNEY
                                               77 North Front Street, Columbus, Ohio 43215
                                               (614) 645-7385 / (614) 645-6949 (fax)
                                               wmphillips@columbus.gov

                                               Attorney for the City of Columbus




                                                 -4-
Case: 2:19-cv-00119-MHW-EPD Doc #: 31 Filed: 07/30/19 Page: 6 of 6 PAGEID #: 148




                               CERTIFICATE OF SERVICE

      I hereby certify that, on July 30, 2019, I electronically filed the foregoing with the Clerk

of this Court by using the Court’s CM/ECF System. Copies will be served upon counsel of

record by, and may be obtained through, the Court’s CM/ECF System.

                                            /s/ Westley M. Phillips
                                            Westley M. Phillips (0077728)




                                              -5-
